Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 25,
2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00474-CV

                       HMR FUNDING, LLC, Appellant

                                        V.

MELFORD ANKRUM AND BEST TRANSPORTATION SERVICES, INC.,
                      Appellees

                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-15269

                   MEMORANDUM OPINION

      On June 15, 2017, appellant filed a notice of appeal from an interlocutory
order signed June 13, 2017 denying appellant’s motion to dismiss pursuant to Texas
Rule of Civil Procedure 91a. Rule 91a allows a party to move to dismiss a cause of
action on the ground that it has no basis in law or in fact. See Wooley v. Schaffer,
447 S.W.3d 71, 74 (Tex. App.—Houston [14th Dist.] 2014, pet. filed) (citing Tex.R.
Civ. P. 91 a.1).
      Appellees filed a motion to dismiss for lack of jurisdiction on June 20, 2017.
Appellees contend the June 13, 2015 order was not an appealable order and the
appeal should be dismissed for lack of jurisdiction.

      An order denying a motion to dismiss is an interlocutory order. Appellate
courts have jurisdiction to consider immediate appeals of interlocutory orders only
if a statute explicitly provides appellate jurisdiction. Stary v. DeBord, 967 S.W.2d
352, 352-53 (Tex. 1998); ReadyOne Indus., Inc. v. Guillen-Chavez, 394 S.W.3d 724,
726 (Tex. App.—El Paso 2012, no pet.) (citing Tex. Civ. Prac. & Rem. Code Ann.
§§ 51.012, 51.014).

      Because there is no specific statutory authorization, an interlocutory appeal is
not permitted in this situation. See In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex.
2014) (granting mandamus relief after finding relator had no adequate remedy by
appeal to challenge the denial of a motion to dismiss); S. Cent. Houston Action v.
Stewart, 14-15-00088-CV, 2015 WL 1508699, at *1 (Tex. App.—Houston [14th
Dist.] Mar. 31, 2015, no pet.) (holding that appellate court has no jurisdiction over
the denial of a motion to dismiss under Rule 91a).

      Accordingly, appellees’ motion to dismiss is granted and the appeal is ordered
dismissed.

                                  PER CURIAM



Panel consists of Justices Christopher, Brown, and Wise.